Exhibit 10.3

 

Note:  This exhibit reflects an amendment to Section 13(b) of this long-term
performance plan to provide that the Rescission Period shall mean that period of
time established by the Committee which shall not be less than 6 months after
any exercise, payment or delivery pursuant to an Award.  The remaining terms and
conditions of this long-term performance plan were not modified, including the
maximum number of shares that may be issued under the plan as set forth in
Section 3.

 

IBM PWCC Acquisition Long-Term Performance Plan

 

1. Objectives.

 

The IBM PWCC Acquisition Long-Term Performance Plan (the “Plan”) is designed to
attract, motivate and retain selected employees of, and other individuals
providing services to, the Company in connection with the Company’s acquisition
of certain businesses and assets of PricewaterhouseCoopers. These objectives are
accomplished by making long-term incentive and other awards under the Plan,
thereby providing Participants with a proprietary interest in the growth and
performance of the Company.

 

2. Definitions.

 

(a) “Awards”—The grant of any form of stock option, stock appreciation right,
stock or cash award, whether granted singly, in combination or in tandem, to a
Participant pursuant to such terms, conditions, performance requirements,
limitations and restrictions as the Committee may establish in order to fulfill
the objectives of the Plan.

 

(b) “Award Agreement”—An agreement between the Company and a Participant that
sets forth the terms, conditions, performance requirements, limitations and
restrictions applicable to an Award.

 

(c) “Board”—The Board of Directors of International Business Machines
Corporation (“IBM”).

 

(d) “Capital Stock” or “stock”—Authorized and issued or unissued Capital Stock
of IBM, at such par value as may be established from time to time.

 

(e) “Code”—The Internal Revenue Code of 1986, as amended from time to time.

 

(f) “Committee”—The committee designated by the Board to administer the Plan.

 

(g) “Company”—IBM and its affiliates and subsidiaries including subsidiaries of
subsidiaries and partnerships and other business ventures in which IBM has an
equity interest.

 

(h) “Fair Market Value”—The average of the high and low prices of Capital Stock
on the New York Stock Exchange for the date in question, provided that, if no
sales of Capital Stock were made on said exchange on that date, the average of
the high and low prices of Capital Stock as reported for the most recent
preceding day on which sales of Capital Stock were made on said exchange.

 

(i) “Participant”— An individual to whom an Award has been made under the Plan.
Awards may be made to any employee of, or any other individual providing
services to, the Company in

 

--------------------------------------------------------------------------------


 

connection with the Company’s acquisition of certain businesses and assets of
PricewaterhouseCoopers.

 

(j) “Performance Period” — A multi-year period of no more than five consecutive
calendar years over which one or more of the performance criteria listed in
Section 6 shall be measured pursuant to the grant of Long-Term Performance
Incentive Awards (whether such Awards take the form of stock, stock units or
equivalents or cash). Performance Periods may overlap one another, but no two
Performance Periods may consist solely of the same calendar years.

 

3. Capital Stock Available for Awards.

 

The number of shares that may be issued under the Plan for Awards granted wholly
or partly in stock during the term of the Plan is 41,000,000. Shares of Capital
Stock may be made available from the authorized but unissued shares of the
Company or from shares held in the Company’s treasury and not reserved for some
other purpose. For purposes of determining the number of shares of Capital Stock
issued under the Plan, no shares shall be deemed issued until they are actually
delivered to a Participant, or such other person in accordance with Section 10.
Shares covered by Awards that either wholly or in part are not earned, or that
expire or are forfeited, terminated, canceled, settled in cash, payable solely
in cash or exchanged for other awards, shall be available for future issuance
under Awards. Further, shares tendered to or withheld by the Company in
connection with the exercise of stock options, or the payment of tax withholding
on any Award, shall also be available for future issuance under Awards.

 

4. Administration.

 

The Plan shall be administered by the Committee, which shall have full power to
select Participants, to interpret the Plan, to grant waivers of Award
restrictions, to continue, accelerate or suspend exercisability, vesting or
payment of an Award and to adopt such rules, regulations and guidelines for
carrying out the Plan as it may deem necessary or proper. These powers include,
but are not limited to, the adoption of modifications, amendments, procedures,
subplans and the like as necessary to comply with provisions of the laws and
regulations of the countries in which the Company operates in order to assure
the viability of Awards granted under the Plan and to enable Participants
regardless of where employed to receive advantages and benefits under the Plan
and such laws and regulations.

 

5. Delegation of Authority.

 

The Committee may delegate to officers of the Company its duties, power and
authority under the Plan pursuant to such conditions or limitations as the
Committee may establish.

 

6. Awards.

 

The Committee shall determine the type or types of Award(s) to be made to each
Participant and shall set forth in the related Award Agreement the terms,
conditions, performance requirements, and limitations applicable to each Award.
Awards may include but are not limited to those listed in this Section 6. Awards
may be granted singly, in combination or in tandem. Awards may also be made in
combination or in tandem with, in replacement or payment of, or as alternatives
to, grants, rights or compensation earned under any other plan of the Company,
including the plan of any acquired entity.

 

2

--------------------------------------------------------------------------------


 

(a) Stock Option—A grant of a right to purchase a specified number of shares of
Capital Stock the exercise price of which shall be as determined by the
Committee, provided that, in the case of a stock option granted retroactively in
tandem with or as substitution for another award granted under any plan of the
Company, the exercise price may be the same as the purchase or designated price
of such other award.

 

(b) Stock Appreciation Right—A right to receive a payment, in cash and/or
Capital Stock, equal in value to the excess of the Fair Market Value of a
specified number of shares of Capital Stock on the date the stock appreciation
right (SAR) is exercised over the grant price of the SAR, which shall not be
less than 100% of the Fair Market Value on the date of grant of such SAR, as
determined by the Committee, provided that, in the case of a SAR granted
retroactively in tandem with or as substitution for another award granted under
any plan of the Company, the grant price may be the same as the exercise or
designated price of such other award.

 

(c) Stock Award—An Award made in stock and denominated in units of stock. All or
part of any stock award may be subject to conditions established by the
Committee, and set forth in the Award Agreement, which may include, but are not
limited to, continuous service with Company, achievement of specific business
objectives, increases in specified indices, attaining growth rates, and other
comparable measurements of Company performance. An Award made in stock or
denominated in units of stock that is subject to restrictions on transfer and/or
forfeiture provisions may be referred to as an Award of “Restricted Stock,”
“Restricted Stock Units” or “Long-Term Incentive Program” units.

 

(d) Cash Award—An Award denominated in cash with the eventual payment amount
subject to future service and such other restrictions and conditions as may be
established by the Committee, and as set forth in the Award Agreement,
including, but not limited to, continuous service with the Company, achievement
of specific business objectives, increases in specified indices, attaining
growth rates, and other comparable measurements of Company performance.

 

7. Payment of Awards.

 

Payment of Awards may be made in the form of cash, stock or combinations thereof
and may include such restrictions as the Committee shall determine. Further,
with Committee approval, payments may be deferred, either in the form of
installments or as a future lump-sum payment, in accordance with such procedures
as may be established from time to time by the Committee. Any deferred payment,
whether elected by the Participant or specified by the Award Agreement or the
Committee, may require the payment to be forfeited in accordance with the
provisions of Section 13. Dividends or dividend equivalent rights may be
extended to and made part of any Award denominated in stock or units of stock,
subject to such terms, conditions and restrictions as the Committee may
establish. The Committee may also establish rules and procedures for the
crediting of interest on deferred cash payments and dividend equivalents for
deferred payments denominated in stock or units of stock. At the discretion of
the Committee, a Participant may be offered an election to substitute an Award
for another Award or Awards of the same or different type.

 

3

--------------------------------------------------------------------------------


 

8. Stock Option Exercise.

 

The price at which shares of Capital Stock may be purchased under a stock option
shall be paid in full in cash at the time of the exercise or, if permitted by
the Committee, by means of tendering Capital Stock or surrendering another Award
or any combination thereof. The Committee shall determine acceptable methods of
tendering Capital Stock or other Awards and may impose such conditions on the
use of Capital Stock or other Awards to exercise a stock option as it deems
appropriate.

 

9. Tax Withholding.

 

Prior to the payment or settlement of any Award, the Participant must pay, or
make arrangements acceptable to the Company for the payment of, any and all
federal, state and local tax withholding that in the opinion of the Company is
required by law. The Company shall have the right to deduct applicable taxes
from any Award payment and withhold, at the time of delivery or vesting of
shares under the Plan, an appropriate number of shares for payment of taxes
required by law or to take such other action as may be necessary in the opinion
of the Company to satisfy all obligations for withholding of such taxes.

 

10. Transferability.

 

No Award shall be transferable or assignable, or payable to or exercisable by,
anyone other than the Participant to whom it was granted, except (i) by law,
will or the laws of descent and distribution, (ii) as a result of the disability
of a Participant or (iii) that the Committee (in the form of an Award Agreement
or otherwise) may permit transfers of Awards by gift or otherwise to a member of
a Participant’s immediate family and/or trusts whose beneficiaries are members
of the Participant’s immediate family, or to such other persons or entities as
may be approved by the Committee.

 

11. Amendment, Modification, Suspension or Discontinuance of the Plan.

 

The Board may amend, modify, suspend or terminate the Plan for the purpose of
meeting or addressing any changes in legal requirements or for any other purpose
permitted by law.

 

12. Termination of Employment.

 

If the employment of a Participant terminates, other than as a result of the
death or disability of a Participant, all unexercised, deferred and unpaid
Awards shall be canceled immediately, unless the Award Agreement provides
otherwise. In the event of the death of a Participant or in the event a
Participant is deemed by the Company to be disabled and eligible for benefits
under the terms of the IBM Long-Term Disability Plan (or any successor plan or
similar plan of another employer), the Participant’s estate, beneficiaries or
representative, as the case may be, shall have the rights and duties of the
Participant under the applicable Award Agreement.

 

13. Cancellation and Rescission of Awards.

 

(a) Unless the Award Agreement specifies otherwise, the Committee may cancel,
rescind, suspend, withhold or otherwise limit or restrict any unexpired, unpaid,
or deferred Awards at any time if the Participant is not in compliance with all
applicable provisions of the Award

 

4

--------------------------------------------------------------------------------


 

Agreement and the Plan, or if the Participant engages in any “Detrimental
Activity.” For purposes of this Section 13, “Detrimental Activity” shall
include: (i) the rendering of services for any organization or engaging directly
or indirectly in any business which is or becomes competitive with the Company,
or which organization or business, or the rendering of services to such
organization or business, is or becomes otherwise prejudicial to or in conflict
with the interests of the Company; (ii) the disclosure to anyone outside the
Company, or the use in other than the Company’s business, without prior written
authorization from the Company, of any confidential information or material, as
defined in the Company’s Agreement Regarding Confidential Information and
Intellectual Property, relating to the business of the Company, acquired by the
Participant either during or after employment with the Company; (iii) the
failure or refusal to disclose promptly and to assign to the Company, pursuant
to the Company’s Agreement Regarding Confidential Information and Intellectual
Property, all right, title and interest in any invention or idea, patentable or
not, made or conceived by the Participant during employment by the Company,
relating in any manner to the actual or anticipated business, research or
development work of the Company or the failure or refusal to do anything
reasonably necessary to enable the Company to secure a patent where appropriate
in the United States and in other countries; (iv) activity that results in
termination of the Participant’s employment for cause; (v) a violation of any
rules, policies, procedures or guidelines of the Company, including but not
limited to the Company’s Business Conduct Guidelines; (vi) any attempt directly
or indirectly to induce any employee of the Company to be employed or perform
services elsewhere or any attempt directly or indirectly to solicit the trade or
business of any current or prospective customer, supplier or partner of the
Company; (vii) the Participant being convicted of, or entering a guilty plea
with respect to, a crime, whether or not connected with the Company; or (viii)
any other conduct or act determined to be injurious, detrimental or prejudicial
to any interest of the Company.

 

(b) Upon exercise, payment or delivery pursuant to an Award, the Participant
shall certify in a manner acceptable to the Company that he or she is in
compliance with the terms and conditions of the Plan. In the event a Participant
fails to comply with the provisions of paragraphs (a)(i)-(viii) of this
Section 13 prior to, or during the Rescission Period, then any exercise, payment
or delivery may be rescinded within two years after such exercise, payment or
delivery.  In the event of any such rescission, the Participant shall pay to the
Company the amount of any gain realized or payment received as a result of the
rescinded exercise, payment or delivery, in such manner and on such terms and
conditions as may be required, and the Company shall be entitled to set-off
against the amount of any such gain any amount owed to the Participant by the
Company.  As used herein, Rescission Period shall mean that period of time
established by the Committee which shall not be less than 6 months after any
exercise, payment or delivery pursuant to an Award.

 

14. Adjustments.

 

In the event of any change in the outstanding Capital Stock of the Company by
reason of a stock split, stock dividend, combination or reclassification of
shares, recapitalization, merger, or similar event, the Committee may adjust
proportionately: (a) the number of shares of Capital Stock (i) available for
issuance under the Plan, (ii) for which Awards may be granted to an individual
Participant set forth in Section 6, and (iii) covered by outstanding Awards
denominated in stock or units of stock; (b) the exercise and grant prices
related to outstanding

 

5

--------------------------------------------------------------------------------


 

Awards; and (c) the appropriate Fair Market Value and other price determinations
for such Awards. In the event of any other change affecting the Capital Stock or
any distribution (other than normal cash dividends) to holders of Capital Stock,
such adjustments in the number and kind of shares and the exercise, grant and
conversion prices of the affected Awards as may be deemed equitable by the
Committee, including adjustments to avoid fractional shares, shall be made to
give proper effect to such event. In the event of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation, the Committee shall be authorized to cause IBM to issue or assume
stock options, whether or not in a transaction to which section 424(a) of the
Code applies, by means of substitution of new stock options for previously
issued stock options or an assumption of previously issued stock options. In
such event, the aggregate number of shares of Capital Stock available for
issuance under Awards under Section 3, including the individual Participant
maximums set forth in Section 6 will be increased to reflect such substitution
or assumption.

 

15. Miscellaneous.

 

(a) Any notice to the Company required by any of the provisions of the Plan
shall be addressed to the chief human resources officer of IBM in writing, and
shall become effective when it is received.

 

(b) The Plan shall be unfunded and the Company shall not be required to
establish any special account or fund or to otherwise segregate or encumber
assets to ensure payment of any Award.

 

(c) Nothing contained in the Plan shall prevent the Company from adopting other
or additional compensation arrangements or plans, subject to shareholder
approval if such approval is required, and such arrangements or plans may be
either generally applicable or applicable only in specific cases.

 

(d) No Participant shall have any claim or right to be granted an Award under
the Plan and nothing contained in the Plan shall be deemed or be construed to
give any Participant the right to be retained in the employ of the Company or to
interfere with the right of the Company to discharge any Participant at any time
without regard to the effect such discharge may have upon the Participant under
the Plan. Except to the extent otherwise provided in any plan or in an Award
Agreement, no Award under the Plan shall be deemed compensation for purposes of
computing benefits or contributions under any other plan of the Company.

 

(e) The Plan and each Award Agreement shall be governed by the laws of the State
of New York, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction. Unless otherwise provided in the Award
Agreement, recipients of an Award under the Plan are deemed to submit to the
exclusive jurisdiction and venue of the federal or state courts of New York,
County of Westchester, to resolve any and all issues that may arise out of or
relate to the Plan or any related Award Agreement.

 

(f) In the event that a Participant or the Company brings an action to enforce
the terms of the Plan or any Award Agreement and the Company prevails, the
Participant shall pay all costs and expenses incurred by the Company in
connection with that action, including reasonable

 

6

--------------------------------------------------------------------------------


 

attorneys’ fees, and all further costs and fees, including reasonable attorneys’
fees incurred by the Company in connection with collection.

 

(g) The Committee and any officers to whom it may delegate authority under
Section 5 shall have full power and authority to interpret the Plan and to make
any determinations thereunder, including determinations under Section 13, and
the Committee’s or such officer’s determinations shall be binding and
conclusive. Determinations made by the Committee or any such officer under the
Plan need not be uniform and may be made selectively among individuals, whether
or not such individuals are similarly situated.

 

(h) If any provision of the Plan is or becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended or limited in scope to conform to applicable laws
or, in the discretion of the Committee, it shall be stricken and the remainder
of the Plan shall remain in full force and effect.

 

(i) The Plan is effective as of July 30, 2002, which is the date of Board
approval of the Plan.

 

Federal Income Tax Consequences

 

The Company has been advised by counsel that, in general, under the Internal
Revenue Code, as presently in effect, a Participant will not be deemed to
recognize any income for federal income tax purposes at the time an option or
SAR is granted or a restricted stock award is made, nor will the Company be
entitled to a tax deduction at that time. However, when any part of an option or
SAR is exercised, when restrictions on restricted stock lapse, or when an
unrestricted stock award is made, the federal income tax consequences may be
summarized as follows:

 

1. In the case of an exercise of a stock option, the optionee will generally
recognize ordinary income in an amount equal to the excess of the fair market
value of the shares on the exercise date over the option price.

 

2. In the case of an exercise of a SAR, the Participant will generally recognize
ordinary income on the exercise date in an amount equal to any cash and the fair
market value of any unrestricted shares received.

 

3. In the case of an exercise of an option or SAR payable in restricted stock,
or in the case of an award of restricted stock, the immediate federal income tax
effect for the recipient will depend on the nature of the restrictions.
Generally, the fair market value of the stock will not be taxable to the
recipient as ordinary income until the year in which his or her interest in the
stock is freely transferable or is no longer subject to a substantial risk of
forfeiture. However, the recipient may elect to recognize income when the stock
is received, rather than when his or her interest in the stock is freely
transferable or is no longer subject to a substantial risk of forfeiture. If the
recipient makes this election, the amount taxed to the recipient as ordinary
income is determined as of the date of receipt of the restricted stock.

 

4. Upon the exercise of a stock option, the exercise of a SAR, the award of
stock, or the recognition of income on restricted stock, the Company will
generally be allowed an income tax deduction equal to the ordinary income
recognized by a Participant. When a cash payment is

 

7

--------------------------------------------------------------------------------


 

made pursuant to the Award, the recipient will recognize the amount of the cash
payment as ordinary income, and the Company will generally be entitled to a
deduction in the same amount.

 

8

--------------------------------------------------------------------------------